     Case 2:20-cv-08872-MAR Document 21 Filed 04/12/21 Page 1 of 1 Page ID #:50



1     LAW OFFICES OF BILL LATOUR
2     ALEX PANUTICH [CSBN: 241625]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7     Attorney for Plaintiff
8                        UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                          )          No. CV 20-08872 MAR
11    LATASHA PAYTON,                     )
12                                        )          ORDER AWARDING
            Plaintiff,                    )          EAJA FEES
13                                        )
14          v.                            )
                                          )
15
      ANDREW SAUL, Commissioner of Social )
16    Security,                           )
17
                                          )
            Defendant.
18
19          Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20          IT IS ORDERED that EAJA fees are awarded in the amount of ONE
21    THOUSAND TWO HUNDRED DOLLARS AND 00/100 ($1,200.00) subject to the
22    terms of the stipulation.
23
24                April 12, 2021 ____________________________________
            DATE: ___________
25
                                     HON. MARGO A. ROCCONI,
26                                   UNITED STATES MAGISTRATE JUDGE
27
28




                                              -1-
